Citation Nr: 0910746	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  04-28 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD), prior to 
September 7, 2005.

2.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD, from September 7, 2005.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to November 
1944.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Regional Office (RO) that granted the Veteran's claim for 
service connection for PTSD, and assigned a 10 percent 
evaluation for it, effective September 13, 2002.  The 
following month, the RO increased the rating for PTSD to 30 
percent, effective September 13, 2002.  This case was 
originally before the Board in October 2005, at which time it 
was remanded for additional development of the record.  Based 
on the receipt of additional evidence, the RO, by rating 
action dated November 2005, assigned a 50 percent evaluation 
for PTSD, effective September 7, 2005.  The Veteran continued 
to disagree with the assigned rating, and filed an appeal to 
the United States Court of Appeals for Veterans Claims 
(Court).  By Order dated May 14, 2008, the Court granted a 
Joint Motion for Remand.  The case is again before the Board 
for appellate consideration.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

In light of the decision below, a claim of entitlement to a 
total disability rating based on unemployability is now 
raised by the record, and such matter is REFERRED to the RO 
for appropriate action.




FINDINGS OF FACT

1.  Prior to September 7, 2005, the Veteran's PTSD was 
manifested by symptoms consistent with panic attacks 
occurring several times a week.

2.  As of September 7, 2005, the Veteran's PTSD is manifested 
by symptoms including impaired impulse control, with Global 
Assessment of Functioning scores of 40 and 45 being assigned. 

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 50 percent for 
PTSD, from September 13, 2002, have been more nearly 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for an initial evaluation of 70 percent for 
PTSD have been more nearly approximated from September 7, 
2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In a June 2003 letter, issued prior to the rating decision on 
appeal, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate his claim 
for service connection, to include what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  

In any event, the appeal regarding the claim for a higher 
initial rating stems from the original award of service 
connection for PTSD.  In Dingess, the Court held that in 
cases in which service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. 
§ 3.159(b) (2008).  Thus, because the notice that was 
provided before service connection was granted was 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include private 
medical records, the reports of two VA psychiatric 
examinations, and the testimony of the Veteran and his spouse 
at a hearing before the undersigned.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by providing medical 
evidence and testifying as to his symptomatology and the 
impact of 
such on his functioning at a hearing.  Thus, the Veteran has 
been provided with 
a meaningful opportunity to participate in the claims process 
and has done so.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Sanders, 
supra; Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Pursuant to 38 C.F.R. § 4.130, the Veteran's PTSD is 
evaluated under Diagnostic Code 9411, which provides that a 
100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  A 70 percent rating is warranted 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation is 
warranted if there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM IV), 
page 32].  A GAF score of 21 to 30 indicates that behavior is 
considerably influenced by delusions or hallucinations, or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acting grossly inappropriately, 
suicidal preoccupation), or an inability to function in 
almost all areas (e.g., stays in bed all day; no job, home, 
or friends).  A GAF Score of 31 to 40 indicates some 
impairment in reality testing or communication (e.g., speech 
at times illogical, obscure, or irrelevant), or where there 
is major impairment in several areas such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF score of 41 to 50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., few friends, 
unable to keep a job).  A GAF score of 51 to 60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peer or coworkers).  See DSM-IV; see 
also 38 C.F.R. §§ 4.125, 4.126 (2008).  While the Rating 
Schedule does indicate that the rating agency must be 
familiar with the DSM-IV, it does not assign disability 
percentages based solely on GAF scores.  See 38 C.F.R. 
§ 4.130 (2008).  

The initial question is whether a rating in excess of 50 
percent is warranted for PTSD prior to September 7, 2005.  
The evidence supporting the Veteran's claim includes his 
statements and some of the medical findings of record.  A 
private psychologist reported in December 2002 that the 
Veteran's nightmares had resurfaced since September 11, 2001, 
with an intensity and vividness he had not previously 
experienced.  The Veteran related that he woke up in the 
night "shaking, perspiring and feeling like a ball of 
fire."  He added that he had intrusive thoughts of his 
experiences in the war, and unintentionally begins to relive 
the events that took place.  He further noted, tearfully, how 
he had had experiences, simply while sitting and thinking 
about events that occurred during the war, that resulted in 
him becoming panicked and overwhelmed, as if the event were 
reoccurring.  The examiner diagnosed PTSD, and assigned a GAF 
score of 55.  He observed that the Veteran's most florid 
symptoms had resurfaced with a distressing and disruptive 
intensity.  

In addition, the VA psychiatric examination in July 2003 
revealed that the Veteran reported nightmares and flashbacks, 
and that his symptoms occur two to three times per week.  The 
examiner characterized the symptoms as mild to moderate in 
nature.  

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2008).  If the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

Although the veteran's symptoms do not explicitly meet the 
rating criteria for a 50 percent evaluation, the Board notes 
the private medical report reflect symptoms of panic and 
feeling like events are reoccurring, and the VA examination 
notes PTSD symptoms occur two to three times per week.  Thus, 
the Board will resolve all doubt in the Veteran's favor and 
find that such symptoms are consistent with panic attacks 
occurring more than once a week.  Thus, his disability 
picture more nearly approximates the criteria for the 50 
percent rating for PTSD, from the inception of the award, 
that is, September 13, 2002.  See 38 C.F.R. § 4.7 (2008).  

A higher evaluation is not warranted during this period, 
however.  In this regard, the Board notes that the mental 
status evaluation on the VA psychiatric examination in July 
2003 revealed that the Veteran had no suicidal or homicidal 
ideation.  He was cooperative and his affect was appropriate.  
There were no perceptual problems.  His thought processes and 
content were normal.  He was oriented to person, place and 
time.  His insight and judgment were fair, as was his impulse 
control.  The examiner diagnosed PTSD, and assigned a GAF 
score of 60.  He opined that the Veteran's symptoms were mild 
to moderate.  Likewise, the private medical report from 
December 2002 assigned a GAF score of 55.  Although the 
Veteran was divorced from his first wife, he has remarried 
and indicates he gets along well with his second wife, has 
good friends, and gets along with both his family and his 
wife's family.  He stated that he likes people.  Thus, he is 
able to establish and maintain effective relationships.  
Additionally, although anxiety was noted, the frequency was 
not reported on the private treatment report, but the VA 
examination a few months later note PTSD symptoms occur two 
to three times per week.  Neither the examination findings 
nor the GAF scores assigned during this period reflect that 
the Veteran's anxiety or depression symptoms are near-
continuous and affect his ability to function independently, 
appropriately and effectively.  Rather, the GAF scores 
assigned by both the VA examiner and the private treatment 
provider suggest no more than moderate symptoms.  Thus, the 
evidence reflects 
that his symptomatology more nearly approximates a 50 percent 
evaluation, but no higher during the period prior to 
September 7, 2005.  

Turning to the question of whether a rating in excess of 50 
percent is warranted for PTSD since September 7, 2005, the 
Board notes that at the September 12, 2005 hearing, the 
Veteran asserted that he had panic attacks, varying in 
frequency from a couple of times a day to a couple of times a 
week.  

In a September 2005 statement, W.G.F, Ph.D., the Veteran's 
private psychologist, related that he had treated the Veteran 
since 2002, and had seen him nine times in 2004 and five 
times in 2005.  He stated that the Veteran experienced the 
following symptoms on a daily basis:  acting or feeling as if 
the traumatic event were recurring; recurrent and intrusive 
distressing recollections of the event; intensification of 
symptoms by exposure to events that symbolized or resemble 
combat zone stressors; recurrent distressing dreams of the 
event; feeling detachment or estrangement from others; 
difficulty managing feelings of anger/rage; and persistent 
symptoms of increased arousal.  The psychologist indicated 
that the Veteran experienced guilt on a weekly basis.  He 
indicated that the Veteran stated that he heard voices of 
lost buddies on rare occasions.  The diagnosis was PTSD, 
chronic, and a GAF score of 40 was assigned.  

The most recent VA psychiatric examination was conducted in 
October 2005.  This examination demonstrated that the Veteran 
was, at times, irritable and inappropriate to situations.  He 
displayed some obsessive or ritualistic behaviors, and had 
panic attacks, which occurred both during the day and at 
night.  He also exhibited chronic depression with anxiety.  
His impulse control was impaired, and this contributed to his 
avoidance of social situations.  He also had a sleep 
impairment, which resulted in daytime fatigue.  A GAF score 
of 45 was assigned.

A February 2006 statement from Dr. F. is essentially the same 
as his December 2002 report.  He had again seen the Veteran 
for individual psychotherapy in October and November 2005.  
He assigned a Global Assessment of Functioning score of 55.

Resolving all doubt in the Veteran's favor, the Board finds 
that as of September 7, 2005, the Veteran's PTSD symptoms 
more nearly approximate the criteria for a 70 percent 
evaluation.  

A higher evaluation is not warranted as the October 2005 VA 
examination showed that there was no impairment of thought 
process, and the Veteran had no psychotic symptoms.  He 
denied suicidal or homicidal ideation, and he was oriented 
times three.  The Veteran was able to maintain personal 
hygiene, and denied any memory loss.  His rate and flow of 
speech were normal.  The Board acknowledges that the private 
treatment report from September 2005 indicated that Veteran 
stated that he heard voices of lost buddies on rare 
occasions; however, as such only occurs on "rare" 
occasions, persistent hallucinations are not shown.  
Moreover, the GAF scores assigned further support such 
conclusion, as a GAF score of 21 to 30 indicates that 
behavior is considerably influenced by delusions or 
hallucinations, and the treatment report noting the Veteran 
heard voices on rare occasions assigned a GAF score of 40.  
No psychotic symptoms were noted on the subsequent VA 
examination or on the statement from Dr. F. in February 2006.

In sum, symptoms consistent with a 100 percent schedular 
rating have not been shown.  However, the Board concludes 
that the preponderance of the evidence supports a 70 percent 
rating, but no higher, from September 7, 2005.  

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's PTSD.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provide for additional or more 
severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 



ORDER

An initial evaluation of 50 percent for PTSD, from September 
13, 2002, is granted, subject to the governing law and 
regulations pertaining to the payment of monetary benefits.

An initial evaluation of 70 percent for PTSD, from September 
7, 2005, is granted, subject to the governing law and 
regulations pertaining to the payment of monetary benefits.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


